Citation Nr: 0937652	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-059 57	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left shoulder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had one period of active duty for training 
(ACDUTRA) between November 1990 and January 1991. 

This matter was before the Board of Veterans' Appeals (Board) 
in June 2006, at which time the issues identified on the 
title page of this document were remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, through the VA's Appeals Management Center (AMC) in 
Washington, DC. The purpose of such remand was to obtain 
needed procedural and evidentiary development involving such 
issues.  Following the June 2006 remand, the Veteran's case 
was again before the Board in December 2007, when it was 
again remanded for evidentiary and procedural development.  
With respect to the claim for TDIU, additional development is 
needed; however, the claim for service connection is ripe for 
appellate review.  

The Veteran appeared at a Videoconference Hearing before a 
Veterans Law Judge in December 2005.  That Veterans Law Judge 
has since retired, and after being afforded an opportunity to 
have another Board hearing before the judge deciding his 
appeal, the Veteran declined.  A transcript of the December 
2005 hearing is associated with the claims file.   

The Veteran's claim of entitlement to a TDIU is addressed in 
the REMAND appended to this decision.  This matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran was on ACDUTRA from November 28, 1990 to 
January 8, 1991.

2.  While the Board does not dispute the Veteran's allegation 
that he sustained a left shoulder injury during his period of 
ACDUTRA, there is no medical or X-ray evidence of a left 
shoulder disability until many years after service; the only 
competent opinion that addresses the question of a nexus 
between a current left shoulder disability and service weighs 
against the contended causal relationship.

3.  The Veteran's tendonitis and impingement in the left 
shoulder was not caused or aggravated by his service-
connected carpal tunnel syndrome of the left forearm and 
status-post arthroscopy and arthroplasty, left wrist; the 
only competent opinion that addresses the secondary service 
connection questions weighs against such a relationship.


CONCLUSION OF LAW

A chronic left shoulder disability was not incurred in or 
aggravated by active service, nor may arthritis of the 
shoulder be presumed to have been incurred therein; the 
Veteran's left shoulder disability is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  As noted above, the claim before the Board was 
initially decided in October 2002; however, a July 2004 order 
of the U.S. Court of Appeals for Veterans Claims overturned 
the decision based on a lack of VCAA notice.  Remedial notice 
has been dispatched on two occasions, and in the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In June 2006 and September 2008 VCAA letters to 
the Veteran, he was informed about the information and 
evidence not of record that is necessary to substantiate his 
service connection claim; the information and evidence that 
VA will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, these letters 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.   

It is noted that by the submission of his arguments, it is 
evident that the Veteran is aware as to what is required to 
substantiate a claim for service connection.   
The record consists of multiple volumes with numerous 
statements from the Veteran wherein he has presented argument 
to support his claim for service connection on direct 
incurrence and secondary bases.  The appeal has been remanded 
on several occasions, in part, to ensure that the Veteran has 
received proper notice and such development has been 
accomplished.  He has not pled prejudicial error with respect 
to the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA orthopedic examination that, when 
considered with an addendum to that examination, included 
competent opinions addressing the questions of a claimed 
nexus between his left shoulder disability and service and 
whether his shoulder disability was caused or aggravated by a 
service-connected left forearm and left wrist disabilities.  
These evaluations are adequate for addressing the contended 
causal relationships; there is no duty to provide another 
examination or a medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.310 (2008).  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008). That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty. In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, if manifested to a compensable 
degree within the first post service year.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  However, 
presumptive periods do not apply to ACDUTRA.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA or for a disability resulting from an injury incurred 
or aggravated in the line of duty while performing INACDUTRA.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability. 
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disorder also warrants secondary service connection, to the 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Analysis

The Veteran contends that he developed a chronic disability 
of the left shoulder during his less than two month period of 
active duty for training (ACDUTRA).  He specifically asserts 
that he sustained the injury during basic training, and that 
he still has residuals of that trauma.  While the Veteran is 
not specifically contending that his claimed left shoulder 
disability was secondary to his service-connected carpal 
tunnel syndrome of the left forearm and status-post 
arthroscopy and arthroplasty, left wrist (either causally or 
by aggravation), such a claim was raised by the record in an 
earlier remand and has been fully developed.  VA has an 
obligation to liberally construe the pleadings of a claimant 
to discern all issues raised in the record.  Robinson v. 
Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 2009).  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  See Robinson v. Mansfield, 21 
Vet. App. 545 (2008).  Thus, the Board will address both 
direct and secondary theories of entitlement to service 
connection.  

As pointed out by the Veteran's representative, there is 
ample evidence of an in-service injury during Basic Combat 
Training in November/December 1990, after which the Veteran 
medically separated form the National Guard.  Regarding a 
specific left shoulder injury, the record is silent for any 
compliant, treatment, or diagnosis of a chronic shoulder 
disability.  

The Veteran has been afforded several VA examinations to 
address the current nature and etiology of his claimed left 
shoulder condition.  Regarding a current diagnosis, there is 
an April 2003 X-ray report which shows a small spur off of 
the undersurface of the acromion but no significant evidence 
of fracture or degenerative changes.  A May 2003 VA 
examination diagnosed tendonitis in the shoulder; thus there 
is a current diagnosis of a left shoulder disability.  At 
issue then whether the shoulder disorder began during the 
Veteran's sole period of service (approximately 6 weeks of 
ACDUTRA), is causally linked to any incident of such service 
(i.e., trauma), or was caused or aggravated by his service-
connected carpal tunnel syndrome of the left forearm and/or 
status-post arthroscopy and arthroplasty, left wrist. 

Following a September 2006 VA examination, the clinician 
offered an opinion as to the etiology of the Veteran's left 
shoulder disability, diagnosed as tendonitis with 
impingement.  The examiner indicated that there were no 
residuals of the injury in question because that there was no 
documentation of any shoulder complaints during within a year 
of service separation.  The Veteran did not believe his left 
shoulder disorder was secondary to his service-connected left 
wrist/arm disorders and the examiner concurred.  In 
conclusion, the examiner stated that it is less likely as not 
that the left shoulder condition is secondary to an in-
service injury or the service-connected left wrist/forearm 
disability.  To the extent that the small spur shown by X-ray 
examination of the shoulder represents arthritis, such 
finding was first reported many years post-service, well 
beyond the one year presumptive period that applies for 
arthritis.

The Board, following receipt of this examination report, 
returned the file to the examiner, as the question of 
aggravation was not specifically addressed in the examination 
report.  In a March 2009 addendum, the examiner referred back 
to the September 2006 opinion and stated that his previous 
assessment, which found no linkage between the current left 
shoulder disorder and the left wrist/forearm disabilities, 
included a finding that a left shoulder disability was not 
aggravated by the Veteran's service-connected left forearm 
and wrist disabilities.  The examiner went on to state that 
the Veteran's current disorder was only minor impingement, 
which could be caused by many things, including "daily 
activities as well as his work as a chef."  

The occurrence of a left shoulder injury during the Veteran's 
period of ACDUTRA is not in dispute.  However, the only 
competent evidence that addresses the question of whether 
there is a nexus between a current left shoulder disability 
and such service weighs against the claim for service 
connection and this opinion is supported by a rationale.  The 
clinician offered alternative explanations for the onset of 
the left shoulder disorder; he explained that there are a 
vast amount of alternative causes (including simple 
activities of daily living) which could have caused the 
disorder, and which made the claim of in-service onset 
unlikely.  Moreover, the absence of any medical evidence of 
evaluation or treatment for claimed residuals of the injury 
until many years post-service also weighs against a finding 
of the onset of a chronic disability during the Veteran's six 
week period of ACDUTRA, his lone period of service.  Such 
lack of evidence and the VA examiner's opinion indicates that 
any injury to the left shoulder was manifested by acute and 
transitory residuals that resolved.  There is no medical 
evidence of a left shoulder disability until more that a 
decade post-service.  Such a gap of time between an in-
service injury and the first post- service medical evidence 
of a left shoulder disability is, in itself, significant and 
it weighs against the veteran's claim.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  
Turning next to the question of secondary service connection, 
the opinions from the VA physician who examined the Veteran 
in September 2006 are that to the effect that the Veteran's 
service-connected carpal tunnel syndrome of the left forearm 
and status-post arthroscopy and arthroplasty, left wrist did 
not cause or aggravate his left shoulder disability.  See 
opinion in a September 2006 VA examination report and an 
addendum to that opinion dated in March 2009.  There is no 
competent opinion to the contrary.  

The Veteran, as a layperson, is competent to testify that he 
sustained an injury and experiences pain.  However, he is not 
competent to provide an opinion on the etiology (causation) 
of his left shoulder disability.  See Espiritu, supra; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, 
while it is not disputed that the Veteran sustained a left 
shoulder injury as contended, the Board concludes that the 
preponderance of the evidence is against a finding that such 
an injury was productive of a current, chronic disability in 
the left shoulder.  Simply put, the medical opinion of record 
addressing etiology is based on a detailed claims file review 
and is supported by a rationale; the Veteran's own lay 
assertions are not enough to counter this opinion.  To the 
extent that the Veteran is claiming continuity of 
symptomatology (38 C.F.R. § 3.303), to include left shoulder 
pain, such is outweighed by the absence of any 
contemporaneously recorded medical or lay evidence of 
pertinent symptoms until more than ten years after service.    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a disability of the 
left shoulder is denied.  


REMAND

TDIU

The claim for TDIU requires additional development in order 
to satisfy mandates of previous Board remands.  Specifically, 
the Board, in June 2006 and December 2007 remands, ordered 
that an examination be afforded addressing the question of 
unemployability due to the Veteran's service-connected 
disabilities.  The service-connected conditions are three 
left wrist disabilities (each at 10 percent), cubital tunnel 
syndrome of the left forearm (20 percent), and major 
depressive disorder (10 percent).  The Board, in its most 
recent remand noted that the 2006 VA medical examination did 
not answer all of the questions posed in the initial June 
2006 remand.  That is, that the VA examiner was asked to 
opine as to how all of the service-connected disabilities 
impacted the ability of the Veteran to gain and retain 
gainful employment; however, the associated 2006 VA opinion 
did not address the impact of depression on the ability of 
the Veteran to obtain employment.  

An addendum opinion, dated in March 2009, explains why a 
psychiatric report was not provided.  Simply put, the claims 
file was dispatched to a physician who had entered opinions 
on orthopedic conditions and was an orthopedist by specialty.  
As an orthopedist, this doctor felt that he did not have the 
requisite expertise to address the impact the service-
connected mental disorder might have on the ability to obtain 
employment.  Thus, the VA examiner felt that the claim should 
be referred to a psychiatrist for a separate examination.  
For whatever reason, this development was not accomplished, 
and it continues to remain incomplete.  Veterans, as a matter 
of right, are entitled to have orders from the Board complied 
with in their entirety.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Thus, the case must be remanded, once 
again, for a psychiatric examination and any additional 
examinations deemed necessary, which includes an opinion or 
opinions addressing the question of whether the Veteran's 
service-connected disabilities preclude substantially gainful 
employment consistent with his education and employment 
background.  38 C.F.R. § 4.16.  See also, e.g., Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The claim should be sent to a 
psychiatrist for the purposes of 
determining if the Veteran's service-
connected major depressive disorder 
precludes substantially gainful employment 
consistent with his education and 
employment background.  

Specifically, the examiner is 
asked if it is at least as likely 
as not (50 percent or greater 
degree of probability ) that the 
Veteran's major depression, by 
itself or when considered with his 
other service-connected 
disabilities  precludes 
substantially gainful employment 
(more than marginal) consistent 
with his education and employment 
background (without regard to age 
or any nonservice-connected 
disorders)?  

The clinician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to find 
in favor of the claim as to find 
against it.  More likely and as 
likely support the claim of 
unemployability; less likely 
weighs against the claim.

Any tests or additional 
examinations deemed necessary must 
be accomplished.  The examiner is 
requested to support any opinion 
proffered with a rationale, 
preferably with citation to the 
clinical record.

3.  After the above development has been 
accomplished, the claim for entitlement to 
a TDIU must be re-adjudicated.  If the 
claim remains denied, an appropriate 
supplemental statement of the case should 
be issued to the Veteran and his 
representative and the claim should be 
forwarded to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLAIMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


